DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 11-15, 17, and 20-22 are rejected under 35 U.S.C 103 as being unpatentable over Golovin et al. (US 2020/0097853), hereon referred to as Golovin. 
In regards to claims 1, 11 & 20 Golovin discloses testing a robustness of a black-box system under different access settings via an accelerator (Black box optimization can be determined by robust testing under different parameters (settings); said testing can be implemented through and accelerator; Paragraphs 0089; 0095; 0124; 0222-0223; 0244-0245; 0301). 
	In regards to claims 2, 12 & 21, Golovin discloses wherein the different access settings comprise: a soft-label setting; and a hard-label setting (Different settings/parameters can be customized by for the testing; Paragraphs 0095; 0103; 0108; 0158).
	In regards to claims 3, 13 & 22, Golovin discloses for a soft-label setting as one of the different access settings, using the accelerator and a gradient descent technique to find an adversarial example and summarize a robustness statistic (A performance curve occurs when tuning machine learning hyperparameters for models trained progressively (e.g., via some version of stochastic gradient descent). In this case, the model (e.g., as represented by a sequence of trained models) typically becomes more accurate as it trains on more data; The results can be summarized and reported; Paragraphs 0093; 0114; 0218; 0269; 0397).
	In regards to claims 4 & 14, Golovin discloses for a hard-label setting as one of the different access settings, using a smoothing function to summarize a robustness statistic (A user defined parameter/setting can be a hard-label, where a smoothing function can be used on the performance curves, which can be summarized and reported; Paragraphs 0095; 0103; 0108; 0114; 0218; 0269). 
	 In regards to claims 5 & 15, Golovin discloses for a hard-label setting as one of the different access settings, using a smoothing function to summarize a robustness statistic. (A user defined parameter/setting can be a hard-label, where a smoothing function can be used on the performance curves, which can be summarized and reported; Paragraphs 0095; 0103; 0108; 0114; 0218; 0269).

wherein the accelerator comprises a function including an efficient gradient estimation via a. random directional estimate and averaging (The Gradient estimation provides a mix between the benefits of truly random sampling and random sampling near a best observed set of parameter values to date; A ratio of the average optimality gap for each algorithm to that of the Random Search at a given number of sample Paragraphs 0093; 0101; 0132; 0256-0257; 0261). 

Claims 6, 9-10, 16, 19 & 23 are rejected under 35 U.S.C 103 as being unpatentable over Golovin in view of Gu et al. (US 2019/0370440), hereon referred to as Gu. 
	In regards to claims 6 & 16, Golovin does not discloses given a legitimate input of a plurality of legitimate inputs having a correct class label, determining an optimal adversarial perturbation using the accelerator such that a perturbed example is misclassified to a target class including an incorrect class label by a deep neural network (DNN) model trained on the legitimate inputs. However, in an analogous art Gu discloses given a legitimate input of a plurality of legitimate inputs having a correct class label, determining an optimal adversarial perturbation using the accelerator such that a perturbed example is misclassified to a target class including an incorrect class label by a deep neural network (DNN) model trained on the legitimate inputs (Prior to training the network weights for a DNN, an initial step is to determine the architecture for the model, and this often requires non-trivial domain expertise and engineering efforts. Given the network architecture, the network behavior is determined by values of the network parameters, θ. More formally, let D={x.sub.i, z.sub.i}.sup.T.sub.i=1 be the training data, where z.sub.i ∈ [0, n−1] is a ground truth label for x.sub.i, the network parameters are optimized to minimize a difference between the predicted class labels and the ground truth labels based on a loss function. Currently, the most widely-used approach for training DNNs is a back-propagation algorithm, .
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Golovin, with the teachings disclosed by Gu regarding given a legitimate input of a plurality of legitimate inputs having a correct class label, determining an optimal adversarial perturbation using the accelerator such that a perturbed example is misclassified to a target class including an incorrect class label by a deep neural network (DNN) model trained on the legitimate inputs. The suggestion/motivation of the combination would have been to protecting deep learning technologies against wrongful reproduction, distribution and use (Gu; Paragraph 0001). 
In regards to claims 9 & 19, Gu wherein the accelerator comprises a function including a problem splitting between a black-box loss function and a white-box adversarial distortion function (While the preferred verification is done in a black-box manner, the framework and the threat model may also support or work in association with white-box testing; Paragraph 0060). 
	In regards to claims 10 & 23, Gu discloses, embodied in a cloud-computing environment (May be practiced in a loosely-coupled server (including a “cloud”-based) environment; Paragraphs 0064; 0070). 

Claims 8 & 18 are rejected under 35 U.S.C 103 as being unpatentable over Golovin in view of Kumar et al. (US 2018/0247195), hereon referred to as Kumar. 
In regards to claims 8 & 18, Golovin does not disclose wherein the accelerator comprises a function including a dimension reduction of an input. However, in an analogous art Kumar discloses disclose wherein the accelerator comprises a function including a dimension reduction of an input (Ensemble architecture; perform dimension reduction of input vectors by principal component analysis; Paragraph 0322). 
train, test, and validate artificial neural networks (Kumar; Abs.).

Claims 24-25 are rejected under 35 U.S.C 103 as being unpatentable over (Reid et al. US 2008/0098207), 
hereon referred to as Reid. 
In regards to claim 24, Reid discloses receiving a first classification of an input as an output from the black-box system; and determining a minimal change to the input such that a second classification is received as the output from the black-box system (The trace reordering logic can reorder the trace data in a number of ways. In the embodiments shown, the complex sequence of events that are output from the system being traced comprise synchronization events which are indicated as capitals in the stream of data. These synchronization events are events where one processor is synchronized with another processor and thus, different threads being processed on different processors are synchronized at this point. The trace reordering logic can utilize this information to reorder the trace to produce an alternative, simpler sequence of events which could legally have been produced by the program. This data is then input to the trace user interface 30 where it may 
In regards to claim 25, Reid discloses finding a minimal change to an input such that a classification of an output from the black-box system is different than an original classification of the input (The trace reordering logic can reorder the trace data in a number of ways. In the embodiments shown, the complex sequence of events that are output from the system being traced comprise synchronization events which are indicated as capitals in the stream of data. These synchronization events are events where one processor is synchronized with another processor and thus, different threads being processed on different processors are synchronized at this point. The trace reordering logic can utilize this information to reorder the trace to produce an alternative, simpler sequence of events which could legally have been produced by the program. This data is then input to the trace user interface 30 where it may be displayed to the user or compressed to a disc for later replay; Paragraphs 0092; 0098-0099; 0189; 0222; 0312). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495